Order entered November 27, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01609-CV

                           IN THE INTEREST OF H.A., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-166w

                                            ORDER
       Before the Court is Court Reporter Kelly L. Pelletier’s request for an extension of time to

file the reporter’s record. In her request, Ms. Pelletier seeks a ten-day extension because she has

received notice of an accelerated appeal filed November 19, 2013.

       We ORDER Kelly L. Pelletier, Official Court Reporter for the 304th Judicial District

Court, to file the reporter’s record within TEN DAYS of the date of the order.

       We DIRECT the Clerk of the Court to send a copy of this order, by electronic

transmission to Kelly L. Pelletier, Official Court Reporter, 304th Judicial District Court.




                                                       /s/   DOUGLAS S. LANG
                                                             PRESIDING JUSTICE